DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 10 and 12 are objected to because of the following informalities:  
Claim 1 recites “which strip is vertical to the rear panel and on which the slot bracket of the expansion card can be fixed…”, which should have been “the strip is vertical to the rear panel and the slot bracket of the expansion card can be fixed…” instead. 
Claim 7 recites “the cover with a screw”. which should have been “the cover with another screw” to prevent confusion of the “screw” that was already introduced in claim 1.
Claims 10 and 12 recites “a side cover”, which should have been “the side cover” instead since claim 1 newly introduced “a side cover”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 now depends on cancelled claim 2. Thus, claim 11 is indefinite. In order to examine this application examiner will assume it depends on claim 4 instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 6,404,651; hereinafter “Martin”).
	Regarding claim 1, Martin discloses a computer case (Figs. 1-8) comprising: a rear panel (10, Figs. 1-6; 62, Fig. 7; 76, Fig. 8) with a slot field (such as 26, Fig. 2), and an expansion card (22, Fig. 2) with a slot bracket (34, 36, Fig. 2) that is fixed laterally to the slot field by a screw (col. 3, lns. 55-58: “…insert a screw…”), whereby an opening (48, Fig. 2) is cut out on the rear panel next to the slot field (as shown in Fig. 2), a strip (45, Fig. 2) is arranged on the rear panel between the slot field and the opening (45 between 26 and 48, Fig. 2), the strip is vertical to the rear panel and the slot bracket of the expansion card can be fixed with the screw such that a screw head points in a direction of the opening (not shown, but screw is screwed toward left in Fig. 4, thus, screw head points generally to the right direction toward 48 in Fig. 4), the rear panel has a vertically bent section (same as 54, Fig. 2; note that computer case can be oriented vertically if desired by a user; also see Fig. 8, col. 6, ln. 25: “…vertically oriented…”) for fixing a side cover (top side of 20 in Fig. 4), the opening extends into the vertically bent section (as shown in Figs. 2-5), and the opening is dimensioned such that the screw that fixes the expansion card is easily accessible and can be easily mounted with a corresponding tool (not explicit, but can be easily accessible by corresponding tool, i.e. screw driver) in direct alignment (note that applicant has not defined how the corresponding tool is in direct alignment with; examiner interprets that an end of the tool/screw driver has to be in direct alignment with the screw to fasten/unfasten).
	Regarding claim 4, Martin discloses the computer case according to claim 1, and Martin further discloses wherein the opening is closed with a cover (58, Fig. 5).
	Regarding claim 6, Martin discloses the computer case according to claim 4, and Martin further discloses wherein a notch (notch above 59, Figs. 4, 5) for the screw that fixes the expansion card is provided in the cover.
	Regarding claim 7, Martin discloses the computer case according to claim 4, and Martin further discloses wherein a hole (hole where 60 passes through on 20, Fig. 4) is provided in the cover for additional fixing of the cover with another screw (60, Figs. 4, 5).
	Regarding claim 9, Martin discloses the computer case according to claim 4, and Martin further discloses wherein the cover presses the slot bracket against the computer case when closed (see Fig. 6 where 59 of the cover presses against 36 then 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, and further in of Examiner’s Official Notice (EON).
Regarding claim 5, Martin teaches the computer case according to claim 4. Martin does not teach wherein the cover can be fixed to the computer case by a snap lock. However the Examiner hereby takes Official Notice of the conventionality of the cover can be fixed to the computer case by a snap lock. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Martin since doing so would, predictably, allow the cover to be easily snap and secure onto the computer cover.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, and further in of Liang et al. (US 7,753,458; hereinafter “Liang”).
	Regarding claim 10, Martin teaches the computer case according to claim 4, and Martin further teaches the side cover (same as top side cover of 20, Fig. 4) that is integral with the cover (51, 58, 59, Fig. 4).
	Martin does not teach wherein the cover is partially covered by a side cover of the computer case and can only be opened after removing the side cover. However, Liang teaches a cover (same as 30, Figs. 1, 5) that is partially covered by a side cover (40, Figs. 1, 5) of a computer case (Figs. 1 and 5 is a computer case) and can only be opened after removing the side cover (40 needs to be removed before 30 can be opened, see from Fig. 5 to Fig. 4; col. 3, lns. 7-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover is partially covered by a side cover of the computer case and can only be opened after removing the side cover in Martin, as taught by Liang, in order to separate the side cover from the cover, and allow the user to gain access inside the computer enclosure and still secure the expansion cards without removing the cover.
	Regarding claim 11 as best understood, Martin teaches the computer case according to claim 4, and Martin further teaches the side cover (same as top side cover of 20, Fig. 4) that is integral with the cover (51, 58, 59, Fig. 4).
	Martin does not teach wherein the cover is hinged to an edge of the vertical strip facing away from the computer case and can be opened by swivelling. However, Liang teaches a cover (same as 30, Fig. 1) and a side cover (40, Fig. 1), wherein the cover is hinged to an edge of a strip (24, Figs. 1, 4) facing away from a computer case (main case of Fig. 1) and can be opened by swiveling (see 30 swiveled out in Fig. 4; also see col. 3, lns. 10-15: “…The fastener 30 is rotated around the pivoting axis 242…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover is hinged to an edge of the vertical strip facing away from the computer case and can be opened by swiveling in Martin, as taught by Liang, in order to separate the side cover from the cover, and allow the user to gain access inside the computer enclosure and still secure the expansion cards without removing the cover, and when cover needs to be removed, the user can easily swivel the cover to gain access to the removal of the expansion card.
	Regarding claim 12, Martin teaches a method (Figs. 1-8) of fixing the expansion card to the computer case according to claim 1, and Martin further teaches a side cover (same as top side cover of 20, Fig. 4) that is integral with a cover (51, 58, 59, Fig. 4); loosening a cover screw at the cover (loosening 60 in Fig. 5), opening the cover (Fig. 4), inserting the expansion card with the slot bracket into a slot of the slot field (insert 22 into slot in Fig. 2), fixing the slot bracket by screwing it to a strip (45, Fig. 2; col. 3, lns. 54-58: “…insert a screw into a PCI bracket…”), closing the cover and pressing the slot bracket against the strip (see Figs. 5, 6; Fig. 6 shows 59 presses against 36 then 45), fixing the cover by screwing it to the computer case (as shown in Fig. 5). 
	Martin does not teach opening the side cover of the computer case, and closing the side cover of the computer case. However, Liang teaches a side cover (top side cover 40, Fig. 1) and a cover (30, Fig. 1), opening the side cover of a computer case (Fig. 1), and closing the side cover of the computer case (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to opening the side cover of the computer case, and closing the side cover of the computer case in Martin, as taught by Liang, in order to separate the side cover from the cover, and allow the user to gain access inside the computer enclosure and still secure the expansion cards without removing the cover.

Response to Arguments
Applicant's arguments with respect to claims 1, 4-7, and 9-12 have been considered but are moot in view of the new ground(s) of rejection. Applicant also made the following argument:
	Applicant alleges, regard Martin, wherein the opening 48 as shown in Martin fails to facilitate the accessibility of the shown screw 60. Further, the screw disclosed by Martin fails to fix the expansion card 22, but instead is directed to a cover 20 of the computer housing. (response at pg. 4)
	Examiner directs applicant’s attention to the rejection in claim 1 above regarding “an expansion card (22, Fig. 2) with a slot bracket (34, 36, Fig. 2) that is fixed laterally to the slot field by a screw (col. 3, lns. 55-58: “…insert a screw…”)”. Note the screw, not shown in the drawing, is screwed into the locking recess 38 of the slot bracket 36. The screw of claim 1 is not 60. Examiner used screw 60 for claim 7. Also note that applicant has not yet clarify when kind of tool, and how it is in direct alignment with the opening and the screw. Thus, examiner respectfully disagrees with applicant’s argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841